                  Case 19-50566-JKS             Doc 55          Filed 07/14/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adv. Proc. No. 19-50566 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,

                                                                            Ref Docket No. 54
                           Plaintiff,
         vs.
PROVIDENT TRUST GROUP, CUSTODIAN FOR
THE BENEFIT OD DONALD L. ENGLE JR. IRA;
DONALD L. ENGLE JR.,
                           Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
               Case 19-50566-JKS        Doc 55        Filed 07/14/21     Page 2 of 2




2. On July 8, 2021, I caused to be served the “Stipulation of Dismissal of Adversary
   Proceeding,” dated July 8, 2021 [Docket No. 54], by causing a true and correct copy to be
   enclosed securely in separate postage pre-paid envelope and delivered via first class mail to
   the following party: Donald L Engle Jr., 859 Bolton Abbey Lane, Vandalia, Ohio 45377.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                       /s/ Sharna Wilson
                                                                       Sharna Wilson

  Sworn to before me this
  9th day of July, 2021
  /s/ Cassandra Murray
  Notary Public, State of New York
  No. 01MU6220179
  Qualified in Queens County
  Commission Expires April 12, 2022




                                                -2-
